Case 16-22178        Doc 36     Filed 11/29/18     Entered 11/29/18 15:04:18          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-22178
         Dionte L Shaw

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/11/2016.

         2) The plan was confirmed on 09/30/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/24/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,085.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-22178       Doc 36        Filed 11/29/18    Entered 11/29/18 15:04:18                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $12,805.71
        Less amount refunded to debtor                            $769.19

 NET RECEIPTS:                                                                                    $12,036.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $649.63
     Other                                                                   $387.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,036.63

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CREDIT ACCEPTANCE CORP           Unsecured            NA       3,073.54         3,073.54        420.97        0.00
 DIRECTV                          Unsecured            NA       1,339.05         1,339.05        183.40        0.00
 HONOR FINANCE                    Secured       11,302.00     11,302.00        11,302.00       5,252.02     905.98
 ILLINOIS DEPT OF HEALTHCARE      Priority      10,577.00            NA               NA            0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE      Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF HEALTHCARE      Priority            0.00           NA               NA            0.00       0.00
 PAYDAY LOAN STORE                Unsecured         500.00      1,429.06         1,429.06        195.73        0.00
 PINNACLE CREDIT SERVICES LLC     Unsecured         142.00        141.52           141.52          19.38       0.00
 CCI/COMED                        Unsecured         648.00           NA               NA            0.00       0.00
 CHECK INTO CASH CORPORATE        Unsecured         100.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF REVENU   Unsecured         400.00           NA               NA            0.00       0.00
 CMRE                             Unsecured         100.00           NA               NA            0.00       0.00
 CNAC                             Unsecured      4,852.00            NA               NA            0.00       0.00
 CREDIT MANAGEMENT SYSTEM         Unsecured         613.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY/COMCAST        Unsecured         630.00           NA               NA            0.00       0.00
 AT&T MOBILITY/EOS CCA            Unsecured         815.00           NA               NA            0.00       0.00
 H&R ACCOUNTS INC                 Unsecured      4,001.00            NA               NA            0.00       0.00
 MELROSE PARK AUTO MALL           Unsecured         500.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00             0.00           0.00       0.00
 VERIDIAN CREDIT UNION            Unsecured            NA         163.63           163.63          22.41       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-22178        Doc 36      Filed 11/29/18     Entered 11/29/18 15:04:18              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $11,302.00          $5,252.02            $905.98
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $11,302.00          $5,252.02            $905.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,146.80            $841.89              $0.00


 Disbursements:

         Expenses of Administration                             $5,036.63
         Disbursements to Creditors                             $6,999.89

 TOTAL DISBURSEMENTS :                                                                      $12,036.52


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
